Citation Nr: 0311452	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder as 
a residual of an injury in service.


REPRESENTATION

Appellant represented by:	Porfirio Martinez-Laboy, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

As a member of the Army National Guard of Puerto Rico, the 
veteran was ordered to active duty in support of Operation 
Desert Shield/Storm in January 1991, and he served in the 
Southwest Asia Theater of Operations from February to May 
1991, until his discharge in June 1991.  He was again ordered 
to active duty from January 2002 until his discharge in 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

After the appeal was certified to the Board, the Board 
undertook additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development conducted by the Board has 
been completed and, pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for review of the evidence in the first instance.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Pursuant to the Board's August 2002 development memorandum 
the veteran was afforded a VA orthopedic examination in 
January 2003.  A review of this examination report reflects 
that it does not appear that service medical records, from 
the veterans most recent active duty, were available to the 
examiner for review.  Service medical records, dated in July, 
August, and September 2002, reflect the veteran's complaints 
relating to low back pain.  An August 2002 service medical 
record reflects his report of a 2 month history of back pain 
with no other prior history of back pain.

In light of the above this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  The RO should arrange for the veteran 
to be afforded an orthopedic examination 
to determine the etiology of any currently 
manifested low back disorder.  The claims 
folder should be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  The examiner is requested 
to provide an opinion as to the etiology 
of the veteran's currently manifested low 
back disorder.  The examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not that a low back 
disorder is related to the veteran's 
period of active service from January to 
October 2002, including whether it is at 
least as likely as not that a low back 
disorder underwent a chronic worsening, 
during the veteran's period of active 
service from January to October 2002, 
beyond that normally to be expected by 
reason of the inherent character of the 
condition.  If the veteran's currently 
manifested low back disorder cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to speculation or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

3.  Thereafter, the RO should readjudicate 
the claim for service connection.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




